Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cr-60178-BLOOM

 UNITED STATES OF AMERICA,

           Plaintiff,
 v.

 ELYSE DORVIL,

       Defendant.
 ______________________________/

                    ORDER ON MOTION FOR COMPASSIONATE RELEASE

           THIS CAUSE is before the Court upon Elyse Dorvil’s (“Defendant”) Emergency Motion

 for a Reduction in Sentence and Immediate Release From Custody Pursuant to 18 U.S.C.

 § 3582(c)(1)(A)(i), ECF No. [43] (“Motion”), filed on December 4, 2020. The Government filed

 its Response, ECF No. [45], to which Defendant has filed a Reply, ECF No. [46]. The Court has

 carefully reviewed the Motion, all opposing and supporting submissions, any relevant exhibits, the

 record in this case and the applicable law, and is otherwise fully advised. For the reasons discussed

 below, the Motion is denied.

      I.       BACKGROUND

           On February 5, 2019, Defendant was charged in a three-count superseding indictment with

 conspiracy to distribute and possess with intent to distribute a controlled substance, in violation of

 21 U.S.C. § 846; knowingly and intentionally possessing with intent to distribute a controlled

 substance within 1,000 feet of Blanche Ely High School, in violation of 21 U.S.C. §§ 841(a)(1),

 860(a); and knowingly possessing a firearm in furtherance of a drug trafficking crime, in violation

 of 18 U.S.C. § 924(c)(1)(A). ECF No. [31]. On February 6, 2019, Defendant pleaded guilty to

 Count 3 of the Superseding Indictment, see ECF No. [32], and was sentenced on April 19, 2019 to
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 2 of 9

                                                                     Case No. 18-cr-60178-BLOOM


 a term of imprisonment of 60 months, followed by 3 years of supervised release. See ECF Nos.

 [41], [42]. Defendant is currently housed at FCC Coleman Low in Sumterville, Florida.

        In the Motion, Defendant requests a reduction in sentence due to the ongoing COVID-19

 pandemic, arguing that his underlying medical conditions put him at an increased risk of serious

 illness or death. The Government opposes the Motion, arguing that compassionate release is not

 warranted in this case because there are no extraordinary and compelling reasons, the § 3553(a)

 factors do not support a sentence reduction, and Defendant remains a danger to the community.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with 24,512,618

 confirmed cases and 408,697 reported deaths as of January 22, 2021. 1 The COVID-19 pandemic

 poses a serious danger to society at large. Moreover, COVID-19 poses a higher risk to incarcerated

 individuals who are unable to practice public health precautions that are otherwise available to the

 general public, such as social distancing practices.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

 institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Jan. 22, 2021).


                                                   2
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 3 of 9

                                                                      Case No. 18-cr-60178-BLOOM


 has made the express finding that extant emergency conditions are materially affecting BOP

 functioning and has directed the BOP to immediately maximize transfers to home confinement for

 all eligible inmates at the specifically named facilities and other similarly situated facilities where

 COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

 review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

 Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to avoid over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

 the need for careful and individualized determinations regarding the propriety of releasing any

 given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

    II.      LEGAL STANDARD

          “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

          “The authority of a district court to modify an imprisonment sentence is narrowly
          limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
          2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
          a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
          motion and extraordinary or compelling circumstances warrant modification or if
          the defendant is at least 70 years old and has served 30 years in prison; (2) if the
          modification is expressly permitted by statute or Federal Rule of Criminal
          Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
          been lowered as a result of an amendment to the Guidelines by the Sentencing
          Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,



                                                   3
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 4 of 9

                                                                      Case No. 18-cr-60178-BLOOM


 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

           Defendant seeks relief under the compassionate release provision, § 3582(c)(1)(A), which

 states:

           (c) Modification of an imposed term of imprisonment.— The court may not modify
           a term of imprisonment once it has been imposed except that—
           (1) in any case—
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully exhausted all administrative rights to
           appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
           or the lapse of 30 days from the receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier, may reduce the term of imprisonment
           (and may impose a term of probation or supervised release with or without
           conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
           § 3553(a)] to the extent that they are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . . . .
                   ....
           and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

           As has been recognized by various courts, the Sentencing Commission has not

 implemented a new policy statement following the First Step Act. See United States v. Brown, 411

 F. Supp. 3d 446, 449 n.1 (S.D. Iowa 2019) (collecting cases)). Rather, the existing policy statement

 still assumes compassionate release “may be granted only upon motion by the Director of the

 Bureau of Prisons.” § 1B1.13, cmt. n.4. As noted by one district judge in Brown, “[T]his leaves

 district courts in a conundrum. On the one hand, Congress unequivocally said it wishes to

 “[i]ncreas[e] the [u]se . . . of [c]ompassionate [r]elease” by allowing district courts to grant



                                                    4
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 5 of 9

                                                                   Case No. 18-cr-60178-BLOOM


 petitions “consistent with applicable policy statements” from the Sentencing Commission.

 § 3582(c)(1)(A) (emphasis added). On the other hand, the Commission—unable to take any official

 action—has not made the policy statement for the old regime applicable to the new one.” Id.

         While the Eleventh Circuit has yet to address the issue, four Circuits have recognized that

 the Commission lacks an applicable policy statement regarding when a judge can grant

 compassionate release, and that § 1B1.13 does not apply to cases in which a defendant files a

 motion for compassionate release. See United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir.

 2020) (“[T]hough motions by the BOP still remain under the First Step Act, they are no longer

 exclusive, and we read the Guideline as surviving, but now applying only to those motions that the

 BOP has made.”); United States v. McCoy, 981 F.3d 271, 281-82 (4th Cir. 2020) (“By its plain

 terms, in short, § 1B1.13 does not apply to defendant-filed motions under § 3582(c)(1)(A).”);

 United States v. Jones, 980 F.3d 1098, 1108-09 (6th Cir. 2020) (“[T]he passage of the First Step

 Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

 compassionate release.”); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020) (“[T]he

 Guidelines Manual lacks an ‘applicable’ policy statement covering prisoner-initiated applications

 for compassionate release. District judges must operate under the statutory criteria—‘extraordinary

 and compelling reasons’—subject to deferential appellate review.”). As such, the Court is not

 bound by § 1B1.13.

         Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the



                                                 5
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 6 of 9

                                                                    Case No. 18-cr-60178-BLOOM


           Court should turn to the “extraordinary and compelling reasons” test . . . . And
           fourth, the Court should determine whether the defendant poses a “danger to the
           safety of any other person or to the community, as provided in 18 U.S.C. §
           3142(g).” Id.

 United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020). Thus, in order to grant

 Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find that Defendant has

 exhausted his administrative remedies with the BOP; (2) weigh the relevant § 3553(a) factors;

 (3) conclude that extraordinary and compelling reasons warrant compassionate release in this case;

 and (4) determine that Defendant is not a danger to the community. Moreover, Defendant bears

 the burden of establishing that compassionate release is warranted. See United States v. Hamilton,

 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the § 3582(c)(2) movant,

 bears the burden of establishing that” compassionate release is warranted, but that, even where a

 defendant satisfies this burden, “the district court still retains discretion to determine whether a

 sentence reduction is warranted”). With these standards in mind, the Court considers the instant

 Motion.

    III.      DISCUSSION

           The Motion requests that Defendant be released because his underlying medical conditions

 coupled with the coronavirus pandemic make it unsafe for Defendant to remain confined at his

 institution. The Government opposes, arguing that the § 3553(a) factors weigh strongly against

 granting Defendant relief, that he fails to present extraordinary and compelling reasons to warrant

 compassionate release, and that he remains a danger to the community. Upon review and

 consideration, the Court concludes that Defendant does not present circumstances justifying a

 reduction in sentence in this case.




                                                  6
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 7 of 9

                                                                      Case No. 18-cr-60178-BLOOM


        Defendant has satisfied the first inquiry in the § 3582 analysis, administrative exhaustion.

 However, he fails to demonstrate that the applicable § 3553(a) factors weigh in favor of a sentence

 modification or that extraordinary and compelling circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of sixty (60) months

 was appropriate in light of these § 3553(a) considerations. To date, Defendant has served less than

 half of his sentence, and there is no indication that he has made any affirmative efforts at

 rehabilitation while incarcerated. Moreover, aside from his medical conditions, Defendant has not

 shown further bases to persuade the Court that the sentence imposed should be modified based

 upon the factors set forth in § 3553(a). Indeed, in his Reply, Defendant asserts that

        I only agreed to plead to the gun charge because the federal prosecutor threatened
        to convict me of a superseding indictment of heroin laced with fentanyl that could
        have resulted in a 20 year sentence. . . . I accepted counsel’s advise and pled guilty
        to a gun I never touched or had any knowledge of being in that property.

 ECF No. [46] at 1. Defendant’s assertion evinces a lack of recognition for the seriousness of his

 underlying offense.

        Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

 does not present circumstances that satisfy this element. CDC guidance indicates that adults of any

 age with the following health conditions are at increased risk of severe illness due to COVID-19:

 cancer, chronic kidney disease, chronic obstructive pulmonary disease, Down Syndrome, heart

 conditions,   such    as   heart   failure,   coronary   artery   disease,   and   cardiomyopathies,



                                                   7
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 8 of 9

                                                                    Case No. 18-cr-60178-BLOOM


 immunocompromised from solid organ transplant, obesity, severe obesity, pregnancy, sickle cell

 disease, smoking, and type 2 diabetes. 2 In addition, adults of any age with the following conditions

 might be at an increased risk for severe illness: asthma (moderate-to-severe), cerebrovascular

 disease, cystic fibrosis, hypertension or high blood pressure, immunocompromised state from

 blood or bone marrow transplant, immune deficiencies of HIV, use of corticosteroids, or use of

 other immune weakening medicines, neurologic conditions such as dementia, liver disease,

 overweight, pulmonary fibrosis, thalassemia, and type 1 diabetes. 3

           Although Defendant’s medical records indicate that he suffers from hypertension and

 obesity and tested positive for COVID-19 on August 13, 2020, the records also indicate that

 Defendant denied any symptoms each time he was seen by BOP health services. See ECF No. [43]

 at 18, 27, 28, 30, 43. In addition, the records indicate that Defendant recovered from COVID-19

 and is no longer housed in an isolation unit. See ECF No. [43] at 18. Defendant is 31 years old, his

 medical records do not reflect that his treatments while incarcerated are inadequate to care for his

 medical needs, and he otherwise fails to provide any evidence or argument that his health is

 deteriorating, much less from COVID-19. Moreover, “the BOP Director has not found COVID-

 19 alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-

 29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No.

 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about

 possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons

 for a reduction in sentence set forth in the Sentencing Commission’s policy statement on


 2
     People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 (last updated Dec. 29, 2020).
 3
     Id.



                                                  8
Case 0:18-cr-60178-BB Document 47 Entered on FLSD Docket 01/26/2021 Page 9 of 9

                                                                      Case No. 18-cr-60178-BLOOM


 compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-cr-126-

 FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any

 extraordinary or compelling circumstances to support compassionate release.”). Thus, Defendant

 has not met his burden to demonstrate that extraordinary and compelling reasons exist to support

 his request for compassionate release or sentence modification. 4

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [43], is

 DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida, on January 25, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Elyse Dorvil, pro se
 18964-104
 Coleman Low
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 1031
 Coleman, Florida 33521




 4
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
 his release to home confinement, the Court does not need to address the final consideration of whether
 Defendant poses a danger to the safety of others or to the community under to § 3142(g).


                                                    9
